Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas M. Accardi seeks to appeal the magistrate judge’s order dismissing his miscellaneous case for lack of subject matter jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The magistrate judge’s order is neither a final order nor an appealable interlocutory or collateral order. Accordingly! we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED